USDC IN/ND case 3:21-cv-00056-DRL-MGG document 11 filed 04/19/21 page 1 of 6


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 CARY L. GUYER, JR.,

                       Plaintiff,

        v.                                        CAUSE NO. 3:21-CV-56 DRL-MGG

 WEXFORD OF INDIANA, LLC et al.,

                       Defendants.

                                    OPINION AND ORDER

       Cary L. Guyer, Jr., a prisoner without a lawyer, filed an amended complaint

alleging he has been denied adequate medical treatment. “A document filed pro se is to

be liberally construed, and a pro se complaint, however inartfully pleaded, must be held

to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Under 28 U.S.C. § 1915A,

the court still must review the merits of a prisoner complaint and dismiss it if the action

is frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against an immune defendant. “[T]o state a claim under [42 U.S.C.] § 1983

a plaintiff must allege: (1) that defendants deprived him of a federal constitutional right;

and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667,

670 (7th Cir. 2006).

       Mr. Guyer alleges that since summer 2019, he has suffered from frequent urination

that has caused him increased pain over time. He has been prescribed Flomax and

naproxen, but he does not say when. ECF 10 at 2. Flomax is a brand name for tamsulosin
USDC IN/ND case 3:21-cv-00056-DRL-MGG document 11 filed 04/19/21 page 2 of 6


that “is used in men to treat the symptoms of an enlarged prostate (benign prostatic

hyperplasia or BPH) which include difficulty urinating (hesitation, dribbling, weak

stream, and incomplete bladder emptying), painful urination, and urinary frequency and

urgency. Tamsulosin is in a class of medications called alpha blockers. It works by

relaxing the muscles in the prostate and bladder so that urine can flow easily.” U.S.

National Library of Medicine, https://medlineplus.gov/druginfo/meds/a698012.html.

Naproxen “is used to relieve pain, tenderness, swelling, and stiffness . . ..” Id.,

https://medlineplus.gov/druginfo/meds/a681029.html. Mr. Guyer alleges neither

medication has helped alleviate his symptoms, but it is unclear how long he has been

taking them.

       Mr. Guyer was given bladder re-training exercises sometime before August 12,

2020. 10-1 at 1. The instructions explain that “[b]ladder training takes time and effort, but

it is an effective way to get rid of incontinence without medication or surgery.” Id. Mr.

Guyer makes no mention of having followed the bladder re-training instructions.

       Mr. Guyer has been given blood and urine tests, but it is unclear when or how

often. ECF 10 at 3. It is unclear what the tests showed; but when one urine test revealed a

bladder infection, it was promptly treated. Id. He had a CT of his abdomen and pelvis on

September 19, 2020, at an outside hospital. ECF 3-1 at 3. Marian P. Demus, MD, a board

certified radiologist, 1 found he had mild splenomegaly, but no “acute Intra-abdominal or

intrapelvic process [or] infradiaphragmatic lymphadenopathy nor masses.” Id. at 4.



       1Franciscan Health, https://www.franciscanhealth.org/find-a-doctor/marian-demus-
1326146820


                                               2
USDC IN/ND case 3:21-cv-00056-DRL-MGG document 11 filed 04/19/21 page 3 of 6


“Splenomegaly is a larger-than-normal spleen.” U.S. National Library of Medicine,

https://medlineplus.gov/ency/article/003276.htm.

       There are many things that might cause a spleen to enlarge, including:
       •Viral, fungal and bacterial infections
       •Hemolytic anemia, in which the spleen destroys healthy red blood cells
       •Blood clots of the veins from the spleen or liver
       •Liver diseases, including cirrhosis
       •Cancers, such as leukemia and lymphoma
       •Metabolic diseases (storage diseases, which are related to lack of
       enzymes), such as Gaucher disease
       •Sarcoidosis
       •Amyloidosis
       •Felty syndrome, a disorder that combines rheumatoid arthritis, a low
       number of white blood cells (called neutropenia), and an enlarged spleen

Cleveland Clinic, https://my.clevelandclinic.org/health/symptoms/17829-enlarged-

spleen. Blood and urine tests might have been used to determine the reason for his minor

splenomegaly, his need to urinate frequently, or some other condition. But it is unclear

because Mr. Guyer does not say when he was tested or what results were obtained.

       For medical professionals to be held liable for deliberate indifference to an

inmate’s medical needs, they must make a decision that represents “such a substantial

departure from accepted professional judgment, practice, or standards, as to demonstrate

that the person responsible actually did not base the decision on such a judgment.”

Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008). Here, Mr. Guyer has received a number

of medical treatments. Mr. Guyer disagrees with the medical care he is receiving, but “a

disagreement with medical professionals . . . does not state a cognizable Eighth

Amendment claim.” Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir. 2003). He does not

believe he is receiving proper medical care, but



                                            3
USDC IN/ND case 3:21-cv-00056-DRL-MGG document 11 filed 04/19/21 page 4 of 6


       medical professionals are not required to provide proper medical treatment
       to prisoners, but rather they must provide medical treatment that reflects
       professional judgment, practice, or standards. There is not one proper way
       to practice medicine in a prison, but rather a range of acceptable courses
       based on prevailing standards in the field. The Constitution is not a medical
       code that mandates specific medical treatment.

Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008) (quotation marks, citations, parenthesis,

and brackets omitted). He says he is in pain, but “[t]o say the Eighth Amendment requires

prison doctors to keep an inmate pain-free in the aftermath of proper medical treatment

would be absurd.” Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996).

       Whether and how pain associated with medical treatment should be
       mitigated is for doctors to decide free from judicial interference, except in
       the most extreme situations. A prisoner’s dissatisfaction with a doctor’s
       prescribed course of treatment does not give rise to a constitutional claim
       unless the medical treatment is so blatantly inappropriate as to evidence
       intentional mistreatment likely to seriously aggravate the prisoner’s
       condition.

Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996) (quotation marks and citation omitted).

Courts “defer to medical professionals’ treatment decisions unless there is evidence that

no minimally competent professional would have so responded under those

circumstances.” Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 965 (7th Cir. 2019)

(quotation marks and citation omitted). Mr. Guyer argues that because he is having pain

and a bladder infection associated with is frequent urination, he must be treated by a

urologist. See ECF 10-1 at 3. However, inmates are “not entitled to demand specific care,”

Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 965 (7th Cir. 2019), nor are they entitled

to “the best care possible.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997).




                                               4
USDC IN/ND case 3:21-cv-00056-DRL-MGG document 11 filed 04/19/21 page 5 of 6


       The amended complaint is short on facts, dates, and specifics about the medical

treatment he has received. Based on what it does say, it is not plausible to infer that he is

not receiving constitutionally adequate medical care. A complaint must contain sufficient

factual matter to “state a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). “A claim has facial plausibility when the pleaded factual content

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at

556). “Factual allegations must be enough to raise a right to relief above the speculative

level, on the assumption that all the allegations in the complaint are true (even if doubtful

in fact).” Twombly, 550 U.S. at 555 (quotation marks, citations and footnote omitted).

“[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not shown—that the

pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quotation marks and brackets omitted).

Thus, “a plaintiff must do better than putting a few words on paper that, in the hands of

an imaginative reader, might suggest that something has happened to her that might be

redressed by the law.” Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010)

(emphasis in original). The amended complaint does not plausibly allege the defendants

acted outside the scope of professional judgment, practice, or standards.

       This vague amended complaint does not state a claim. “The usual standard in civil

cases is to allow defective pleadings to be corrected, especially in early stages, at least

where amendment would not be futile.” Abu-Shawish v. United States, 898 F.3d 726, 738

(7th Cir. 2018). Mr. Guyer was allowed to file this amended complaint after the court


                                               5
USDC IN/ND case 3:21-cv-00056-DRL-MGG document 11 filed 04/19/21 page 6 of 6


found his prior complaint too vague to state a claim. See ECF 4. Having been notified of

the defect and given the opportunity to provide more information, this case could be

dismissed now. However, because it appears there is a great deal of additional

information Mr. Guyer could provide about the medical treatment he is receiving, he will

be given the opportunity to file another amended complaint if he believes it will

demonstrate he is receiving constitutionally inadequate medical care. To do so, he needs

to write this cause number on a Pro Se 14 (INND Rev. 2/20) Prisoner Complaint form

which is available from his law library. However, if after he reads this opinion, he does

not believe he can provide facts that state a claim based on the legal standards explained

in this order, he should not file another amended complaint.

      For these reasons, the court:

      (1) GRANTS Cary Guyer until May 10, 2021, to file an amended complaint on a

Pro Se 14 (INND Rev. 2/20) Prisoner Complaint form; and

      (2) CAUTIONS Cary Guyer if he does not respond by the deadline, this case will

be dismissed pursuant to 28 U.S.C. § 1915A without further notice.

      SO ORDERED.

      April 19, 2021                            s/ Damon R. Leichty
                                                Judge, United States District Court




                                            6
